504 F.2d 1110
Robert H. LIVINGSTON et al., Appellants,v.TITLE INSURANCE COMPANY OF MINNESOTA, Appellee.
No. 74-1303.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 17, 1974.Decided Nov. 12, 1974.

Jerome Kalishman, Blumenfeld, Kalishman, Marx, Tureen & Paster, Clayton, Mo., for appellants.
Robert C. Jones, Ziercher, Hocker, Tzinberg, Human & Hichenfelder, Clayton, Mo., for appellee.
Before VAN OOSTERHOUT, Senior Circuit Judge, and BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
This is a timely appeal by plaintiffs from final judgment dismissing their petition for damages for breach of defendant's title certificate.  The facts, the issues and the basis of decision are fully stated in Judge Harper's well-reasoned opinion.  Livingston v. Title Insurance Company of Minnesota, 373 F. Supp. 1185 (E.D.Mo.1974).  Our examination of the record and briefs satisfies us that the trial court's decision is supported by substantial evidence and is not induced by any erroneous view of the law.  We affirm upon the basis of the trial court's reported opinion.


2
Affirmed.